Counsel for defendants in error insists that this proceeding in error should be dismissed (1) for the reason that the record does not disclose that a motion for a new trial was filed or passed upon, and (2) that the petition in error does not allege the overruling of a motion for a new trial as ground for a review and reversal of the judgment.
The motion is well taken as to both grounds. Deering v.Meyers, 29 Okla. 232, 116 P. 793; Burrus v. Funk,29 Okla. 677, 119 P. 976; Cox v. Lavine, 29 Okla. 312, 116 P. 920;McDonald et al. v. Wilson, 29 Okla. 309, 116 P. 920; Meyer v.James, 29 Okla. 7, 115 P. 1016.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur.